Citation Nr: 9911815	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
post-traumatic right knee hemarthrosis.

2.  Entitlement to an increased evaluation for post-traumatic 
right knee hemarthrosis, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which decreased the disability 
evaluation of the veteran's service-connected right knee 
disorder from a 30 percent to a 10 percent rating, effective 
in December 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition on the veteran's claim has been obtained.

2.  Examinations have shown improvement in the disability 
picture associated with the veteran's service-connected right 
knee disorder; the service-connected right knee demonstrates 
slight instability, X-ray evidence of degenerative changes 
and complaints of pain; decreased limitation of motion is 
primarily caused by nonservice-connected rheumatoid 
arthritis; more than slight impairment is not shown.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent disability 
rating for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3. 
344(a), 4.2, 4.7, 4.10, 4.13, 4.40, 4.45, 4.59 and Part 4, 
Codes 5010, 5257, 5260, 5261 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for a right knee disorder have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5010, 5257, 
5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board concerns, in part, the veteran's 
claim that a 30 percent rating should be restored for a 
service-connected right knee disability.  Initially, we note 
that we have found that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, we 
find that he has presented a claim that is not inherently 
implausible.  Furthermore, we are also satisfied that all 
relevant facts have been properly developed and that the 
clinical data on file are sufficient for us to render a fair 
and equitable determination of the matter at hand.  
Accordingly, no further assistance from the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The higher of two evaluations will be 
assigned for the disability more closely approximating the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Factual Background

Service medical records show that in October 1967, the 
veteran presented to a service department treatment facility 
having sustained an injury to his right knee, carrying 
another man on his back.  The veteran related that his right 
knee gave way and that he experienced thereafter gradual 
progressive pain and swelling.  Examination of the knee found 
it to be quite swollen, firm, very tender, and warm.  A 
possible right knee hemarthrosis was diagnosed.  In January 
1968, service physicians noted that the veteran had residual 
synovitis on his right knee secondary to his trauma with 
marked quadriceps atrophy and weakness.  He was subsequently 
provided physical therapy, consisting of a "full quad 
program."

On the veteran's initial VA examination in February 1971, the 
veteran was found to have pain in the right knee on sagittal 
pressure.  Both knees were freely movable, actively and 
passively.  There was no cracking sound heard or felt in the 
right patella.  There was no blocking in the right knee 
joint.  The veteran was noted to wear an Ace bandage.  An 
X-ray of the right knee was interpreted to reveal no 
intrinsic bone or joint pathology.  There were no abnormal 
soft tissue calcifications.

Service connection for post-traumatic right knee hemarthrosis 
was established by an RO rating action dated in May 1971.  
This disorder was rated noncompensably disabling under 
Diagnostic Code 5299, effective from August 1969.

VA next examined the veteran's right knee in August 1978.  
The veteran related at that time that heavy physical activity 
bothered his right knee and complained of right knee pain, 
tenderness and swelling.  Examination of the right knee 
disclosed the patella to be situated lateral to its normal 
position.  The knee was reported to have never been 
dislocated.  There was no bony tenderness present.  Both 
internal and external ligaments were intact and there was no 
fluid in the joint.  The patella moved freely without pain.  
Flexion of the knee was from 0 to 170 degrees and there was 
excellent quad function in the right thigh equal to the left.  
An X-ray of the right knee found no bone or joint pathology.

On subsequent VA examination in August 1992, the veteran 
reported that he had pain in the right knee when he sits for 
any length of time and that his right knee swells on 
occasion.  The veteran further related that he was unable to 
climb steps, run and/or dance.  On objective examination, the 
veteran was noted to walk without any difficulty and to have 
no problem getting on and off the examination table.  The 
right knee demonstrated no pain or tenderness on palpation.  
There was no soft tissue swelling, redness or inflammation.  
There was crepitation with passive motion and the veteran was 
found to have difficulty squatting with his knee.  The right 
patella appeared to be subluxed.  There was no lateral 
instability.  Right knee flexion was 20 to 120 degrees.  
Extension was 120 to 20 degrees.  Degenerative disc disease 
of the right knee and status post injury of the right knee 
was the pertinent diagnoses.

Following this examination, a September 1992 rating action by 
the RO raised the disability evaluation of the veteran's 
service-connected right knee disorder from noncompensable to 
30 percent disabling under Diagnostic Code 5261, effective 
from June 1990.  The RO based this increase upon findings of 
the August 1992 VA examination, which indicated that the 
veteran had a loss of 20 degrees of extension in his right 
knee.

On scheduled VA examination in February 1995, the veteran 
related the history of his right knee injury in service and 
informed his examiner that, at the present time, the knee did 
not give him any particular problem.  Physical examination 
noted that the veteran's gait was slow and deliberate on 
short testing.  On forward bending, with his legs held 
extended, he almost touched the floor.  Deep knee bending was 
done somewhat in a hesitant fashion and the veteran was 
reportedly loathed to go the entire distance with his right 
knee.  Measurement of the circumference of the right knee 
revealed it to be three-quarter inches greater than the left 
knee.  There was slight lateral instability but no evidence 
of any ACL weakness.  Straight leg raising and passive motion 
of the knee was accomplished through a full range of motion.  
An X-ray of the right knee showed early degenerative changes.  
There was also a questionable separation of the medial 
patella, which was indicated to be suggestive of a previous 
fracture.  History of an acute ligamentous sprain of the 
right knee with some residual swelling was the pertinent 
diagnosis.

In a letter dated in June 1995, the veteran was informed by 
the RO of its proposed intent to reduce the disability 
evaluation on the veteran's service-connected right knee 
disorder from 30 percent to 10 percent.  He was further 
informed that he could submit medical or other evidence to 
show this change should not be made.

In August 1995, the veteran submitted the report of a July 
1995 examination of his right knee by a private physician, 
David C. Ayers, M.D.  Dr. Ayers reported that the veteran 
presented with a chief complaint of right knee pain and a 
history of an injury to his knee in the armed services.  Dr. 
Ayers noted that on physical examination, the veteran walked 
with a stiff-knee antalgic gait.  The veteran had no 
difficulty in rising on his toes or his heels but 
demonstrated problems bending and squatting.  There was 
three-plus tenderness over the medial joint line of the right 
knee and three-plus medial patella facet tenderness.  Range 
of motion was from full extension to 120 degrees of flexion.  
Marked patellofemoral crepitus was noted.  The veteran's knee 
was stable to varus and valgus stress in full extension and 
30 degrees of flexion.  There was no increased translation of 
the tibia on the femur anteriorly or posteriorly.  There was 
positive McMurray's test.  An X-ray of the right knee showed 
evidence of a previous patella fracture and osteoarthritic 
changes within the joint, probably post-traumatic in nature.

By a rating action in September 1995, the RO reduced the 
veteran's service-connected right knee disorder from 30 
percent to 10 percent, effective from December 1995.

A VA examination of the veteran's right knee in July 1997 
disclosed that the veteran was diagnosed with rheumatoid 
arthritis, which involved multiple joints, including his 
knees.  It was noted that radiographic studies of the 
veteran's knees in May 1997 reported small knee joint 
effusions bilaterally with narrowing of the joint 
compartments.  On physical examination, the veteran's knees 
showed synovial hypertrophy with minimal effusion, more so on 
the right.  There was pain in valgus stress and on direct 
palpation of the medial joint space on both knees.  The right 
knee was found to lack "30 degrees to neutral on extension" 
and active flexion to 110 degrees.  McMurray and Apley's 
compression tests were negative.  Quadriceps strength was 
4/5, bilaterally.  Anterior and posterior drawer signs were 
likewise negative.  It was noted that the veteran ambulated 
without an assistive device showing an antalgic gait pattern.  
Bilateral knee osteoarthritis and rheumatoid arthritis were 
the diagnostic impressions.  The examiner commented that 
while the veteran's right knee hemarthrosis and traumatic 
osteoarthritis may have caused limitation of mobility in 
range of motion, his rheumatoid arthritis involving multiple 
joints should be the main etiology.  The examiner added with 
reference to the court's holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995), that some weakness was noted on 
examination.  He noted that with flare-ups the veteran should 
have increased weakness and decreased range of motion of the 
knees but that he was unable to quantify this any further.

Analysis

The veteran has been assigned a 10 percent disability rating 
for his service-connected right knee disorder under the 
provisions of Diagnostic Code 5257 by the September 1995 
rating action from which this appeal ensued.  Under 
Diagnostic Code 5257, impairment of the knee is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe, as measured by the degree of recurrent 
subluxation or lateral instability.

The previous 30 percent evaluation assigned for the veteran's 
right knee disorder was pursuant to the criteria under 
Diagnostic Code 5261.  Under Diagnostic Code 5261, for 
limitation of extension of the leg, extension limited to 10 
degrees warrants a 10 percent evaluation, extension limited 
to 15 degrees warrants a 20 percent evaluation, extension 
limited to 20 degrees warrants a 30 percent evaluation.  
Additionally, under Diagnostic Code 5260, for limitation of 
flexion of the leg, flexion limited to 45 degrees warrants a 
10 percent evaluation, flexion limited to 30 degrees warrants 
a 20 percent evaluation and flexion limited to 15 degrees 
warrants a 30 percent evaluation.

Upon review of the evidence of record, the Board concludes 
that the totality of the evidence demonstrates clinical 
findings indicating improvement in the severity of the right 
knee condition and that a reduction to a 10 percent 
evaluation under Diagnostic Code 5257 was warranted.  The 
Board notes that in September 1992, the RO assigned a 30 
percent evaluation on the basis of an August 1992 VA 
examination and, specifically, on restriction in right knee 
extension.  The Board finds that clinical findings on the VA 
examination in February 1995 when compared to the August 1993 
VA examination reveals that the service-connected right knee 
extension had improved.  On that later examination, the 
veteran reported that he currently had no particular problems 
referable to his right knee.  Examination found only slight 
lateral instability, no evidence of ligamentous weakness and, 
significantly, a full range of motion of the knees.  The 
finding of improvement was confirmed by the private 
examination of the service-connected right knee in July 1995 
reported by Dr. Ayers.  The knee on that examination was 
found to be stable to varus and valgus stress, exhibit full 
extension and lack only 20 degrees of flexion.  Here we 
observe that full range of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71a, 
Plate II.

The present case involves a reduction in the veteran's 
disability rating.  The 30 percent rating for the veteran's 
right knee has been in effect more than five years; the 
provisions of 38 C.F.R. § 3.344(a) therefore apply.  38 
C.F.R. § 3.344(a) provides that:

                                         Rating agencies will 
handle cases
             affected by change of medical findings or
                                         diagnoses, so as to 
produce the greatest 
                                         degree of stability 
of disability
                                         evaluations 
consistent with the laws and
                                         Department of 
Veterans Affairs
                                         Regulations 
governing disability
                                         Compensation and 
pension.  It is
                                         essential that the 
entire record of 
                                         examinations and the 
medical-industrial
                                         history be reviewed 
to ascertain whether 
                                         recent examination 
is full and complete, 
                                         including all 
special examinations,
                                         indicated as a 
result of general examinations
                                         and the entire case 
history .... Examinations
                                         less full and 
complete than those on which
                                         payments were 
authorized or continued will
                                         not be used as a 
basis of reduction.

38 C.F.R. § 3.344 (a).
 
The United States Court of Appeals of Veterans Claims 
(formerly known as the United States Court of Appeals for 
Veterans Claims prior to March 1, 1999)(hereinafter referred 
to as Court) in Brown v. Brown, 5 Vet. App. 413 (1993), has 
furthermore interpreted the provisions of 38 C.F.R. § 4.13 to 
require that in any rating-reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that, in any rating reduction case, not only must it be 
determined that an improvement in disability has actually 
occurred, but also that improvement in a disability actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  With this in 
mind, we again observe that the examination of the veteran's' 
right knee by VA in February 1995 and by the veteran's 
private physician in July 1995, contrary to the findings on 
VA examination in August 1992, failed to identify any right 
knee restriction in range of motion.  Passive range of motion 
of the right knee was full in February 1995 and range of 
motion in July 1995 was also indicated as full.  The loss of 
extension of the right knee noted on the earlier August 1992 
VA examination, which served as the bases for the 30 percent 
disability evaluation assigned by the RO was specifically not 
found on these later examinations.  Other clinical findings 
sufficient to sustain a 30 percent disability evaluation for 
the veteran's service connected right knee were not 
demonstrated on the examinations in 1995, which we find were 
both comprehensive and thorough.

It reaching this decision, the Board has considered the 
history of the veteran's disability as well as the current 
clinical manifestations and the effects this disability may 
have on the earning capacity of the veteran, as well as the 
functional impairment which can be attributed to pain and 
weakness.  See 38 C.F.R. §§  4.40, 4.45 (1998); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While pain was reported on 
the private examination afforded the veteran in July 1995, 
pain was not reported on the February 1995 VA examination.  
Further, on neither examination were there clinical 
indications of any additional functional loss due to pain or 
signs of excess fatigability, weakness and/or incoordination 
attributable to the right knee disorder.

The Board's inquiry into this issue, however, has not ended 
as the examination in February 1995 found that the veteran 
had arthritic changes in his right knee.  The Board notes 
that according to the opinion of the VA General Counsel, 
dated July 1, 1997 (VA OPGCPREC 23-97), a claimant who is 
found to have both arthritis and instability of the knee may 
be rated separately under 38 C.F.R. § 4.71.  However, a 
subsequent opinion of the VA General Counsel, VAOPGCPREC 9-
98, points out that if the claimant failed to at least meet 
the criteria for a zero percent rating under Diagnostic Code 
5260 and/or Diagnostic Code 5261, there is no additional 
disability for which a compensable rating may be assigned.  
Here, the available evidence demonstrates, as noted above, 
that the veteran exhibited a full range of motion under VA 
examination in February 1995 and lacked only 20 percent of 
flexion on private examination in July 1995.  Arthritis and 
limitation of motion severe enough to warrant a zero percent 
rating under Diagnostic Codes 5260 or Diagnostic Code 5261, 
i.e., flexion limited to 60 degrees or extension limited to 5 
degrees, such as to warrant a separate rating is, thus, not 
demonstrated.

In sum, the preponderance of the evidence supports a finding 
that there was an improvement in the veteran's service-
connected right knee impairment so as to warrant the RO's 
reduction in the disability rating from 30 percent to 10 
percent.

Furthermore, an evaluation greater than the currently 
assigned 10 percent rating is not supported by the current 
evidence including the veteran's most recent VA examination 
in July 1997.  Neither the VA examination in February 1995 
nor the private examination in July 1995 documents the 
presence of recurrent subluxation.  More than slight lateral 
instability is not shown and range of motion of the right 
knee was unrestricted.  While range of motion of the right 
knee was found on the most recent VA examination in July 1997 
to be less than full, lacking 30 degrees of full extension 
and flexion, that restriction was attributed by the veteran's 
VA examiner to nonservice-connected rheumatoid arthritis.  
Functional loss caused by weakness noted on this examination 
was not indicated by the examiner to be significant.  Disuse 
atrophy is not clinically identified and quadriceps strength 
was 4/5.  Having identified no condition in the competent 
medical evidence of record warranting an evaluation greater 
than the current 10 percent rating, in the opinion of the 
Board, the veteran's right knee disorder does not justify an 
increased rating.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.


ORDER

Entitlement to restoration of a 30 percent evaluation for 
post-traumatic stress right knee hemarthrosis is denied.

Entitlement to an increased evaluation for post-traumatic 
right knee hemarthrosis is denied.



		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals




Error! Not a valid link.

